TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00135-CV


Appellants, Daniel Rittiman, Louise Rittiman, Robert Givens, and Wimberly Givens//
Cross-Appellants, David B. Jonas, Mary B. Jonas, Troy Friesenhahn, Kay Friesenhahn,
Fred Muenchow, John Durham, Marilyn Durham, Leroy Wilson, Dorthlin Wilson,
Dennis Darling, Mary Darling, Diana Henze, Donald Henze,
Harold Price, Jacklynn Price, and Bessie T. Riedel

v.

Appellees, David B. Jonas, Mary B. Jonas, Troy Friesenhahn, Kay Friesenhahn,
Fred Muenchow, John Durham, Marilyn Durham, Leroy Wilson, Dorthlin Wilson,
Dennis Darling, Mary Darling, Diana Henze, Donald Henze,
Harold Price, Jacklynn Price, and Bessie T. Riedel//
Cross-Appellees, Daniel Rittiman, Louise Rittiman, Robert Givens, and Wimberly Givens




FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. C2005-0658A, HONORABLE GARY L. STEEL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellants/cross-appellees and appellees/cross-appellants have both stated that they
no longer wish to pursue this appellate cause by filing appellants' Notice of Termination of Appeal
and appellees' Unopposed Motion to Dismiss Cross-Appeal.  We grant the parties' motions and
dismiss both the appeal and the cross-appeal.

  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed
Filed:   April 30, 2008